DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:  examiner has considered newly submitted prior art documents received in the IDS filed 01/05/2022 as well as the IDS filed 01/20/2022 and has determined that the references submitted do not change the original finding of allowability. As such, the previous allowance is being maintained. Please see below for a copy of the explanation for allowability from the previous action.
In particular, the amended language of independent Claim 1, namely “forgo performing deep packet inspection (DPI) of the data packet”, overcomes previously cited prior art by not performing an action that cited prior art does perform. Consider Fig. 20 of Jin (US 20200260496 A1) reproduced below.

    PNG
    media_image1.png
    888
    1168
    media_image1.png
    Greyscale

	Prior to the most recent amendments, Claim 1 read on Jin Fig. 20. Namely, Claim 1 performed the steps of transmitting a UE capability message (i.e. Jin Fig. 20 step 2005) and, in response to assistance information (i.e. Fig. 20 step 2020), store a packet in a local cache (i.e. Fig. 20 step 2030). The current amendments clarify that deep packet inspection (DPI) is not performed, which overcomes Jin Fig. 20 step 2025. Jin Fig. 20 step 2035 does perform the step of forgoing DPI, but it does not perform local caching at the same time. The instant claim distinguishes itself by both forgoing DPI and storing the packet in a local cache. All of the information needed for local caching is stored in the assistance information of the instant claim 1, which is what allows the base station to forgo DPI. This is more efficient over the prior art because DPI can be a resource intensive and time intensive task that introduces congestion into the network. For these reasons, independent claims 1, 8, 15 and 23 are in condition for 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412